The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Detailed Action
Claims 1, 3-9, 11-17 and 19-20 have been examined.Claims 1, 3-9, 11-17 and 19-20 have been rejected.

Response to Arguments
The arguments submitted March 2, 2022 regarding the 112 rejections have been fully considered but are not persuasive.
	Applicant argues that the claimed "test support module" and "production support module" are not recited to embody a software function that is not further recited, but rather software as an objected that is installed or uninstalled.  The examiner respectfully disagrees that this intent changes the 112(f) interpretation or invalidates the 112 rejection that derives from the 112(f) interpretation.  The MPEP makes no special allowances for claiming software as an object.  The limitations still fulfill the 3-prong test for invoking 112(f), and the specification still lacks a corresponding structure.
	Applicant argues that the limitations have adequate written description because the installation of the modules within a memory of an ECU (as in the claims and specification) provide an embodying structure.  The examiner respectfully disagrees.  Both modules are claimed as being both installed and uninstalled on an ECU.  If the module were limited to being permanently installed, the ECU could be a limiting structure that precludes the 112(f) interpretation.  Claim limitations that recite that the modules are uninstalled serve to separate the claimed modules from the 
	The modules still lack a claimed structure and invoke 112(f).  That being the case, neither module has an algorithm recited in the specification, and neither module is described in the specification as being, in itself, a hardware device.  Modules stored to memory of an ECU would only be considered as having an embodying structure if the modules are limited to being one and the same as the ECU, and all recitations of the module would then also refer to the ECU structure. 



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a production support equipment module" and "test support equipment module" in claims 1, 9 and 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.



Novel Subject Matter
The claims recite novel subject matter while being rejected as lacking written description and being indefinite.  
	Within each claim as a whole the examiner deems the novel limitation to be that in response to an installation of a production support equipment module or disconnection of a hardware device implementing a test support module, enabling production support equipment module restricted monitoring and uninstalling the test support equipment module when installed in the ECU; and in response to installing the test support equipment module, uninstall the production support equipment module.



Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1, 3-9, 11-17 and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as lacking written description.  
Each independent claim recites "a production support equipment module" and "a test support equipment module". These modules fulfill the 3- prong test for being interpreted as invoking 35 U.S.C. 112(f). See MPEP 2181. These limitations recite a generic placeholder that is modified by functional language, and are not further modified in the claims by a definite structure or material for performing the claimed function. The specification does not provide for a particular structure that embodies this limitation. The claim therefore lacks written description support for this limitation. The limitation is likely intended to be a software function. When software functions are claimed and invoke 112(f) (that is, when they are not claimed as method steps), the specification must provide support in the form of an algorithm for performing the function. In this case the specification does not provide a specific algorithm to provide support for the claimed modules. Note that while one of ordinary skill in the art may be able to devise an algorithm to act as the claimed module, a patentee cannot avoid providing specificity as 





Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

 
Claim(s) 1, 3-9, 11-17 and 19-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Each claim recites "a production support equipment module" and "a test support equipment module.  These limitations invoke 35 U.S.C. 112(f) but lack support in the specification to limit the interpretation of the terms.  (See the 35 U.S.C. 112(a) rejection above.)  A limiting structure cannot be found to embody these limitations and guide their interpretation when examining the claim. The elements are therefore indefinite.







Conclusion

Alger teaches replacing a previous version of a test component with a production component.  Valenti teaches use of test and production versions of software where the software packages are installed and removed as needed.




Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SCHELL whose telephone number is (571) 272-8186.  The examiner can normally be reached on Monday through Friday 9AM-5:00PM (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Please note that all agendas or related documents that Applicant would like reviewed should be sent at least one full business day (i.e. 24 hours not including weekends or holidays) before the interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached at (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  The fax phone number for the examiner is 571-273-8186.  The examiner may be e-mailed at joseph.schell@uspto.gov though communications via e-mail are not permitted without a written authorization form (see MPEP 502.03).






JS/JOSEPH O SCHELL/Primary Examiner, Art Unit 2114